DISMISS and Opinion Filed September 4, 2020




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-01364-CV

                 UHS OF TIMBERLAWN, INC. D/B/A
           TIMBERLAWN PSYCHIATRIC HOSPITAL, Appellant
                              V.
                      OPAL SMITH, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-19165

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                          Opinion by Justice Browning
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court that the parties have settled their differences. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /John G. Browning/
                                          JOHN G. BROWNING
                                          JUSTICE
191364F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

UHS OF TIMBERLAWN, INC.                    On Appeal from the 101st Judicial
D/B/A TIMBERLAWN                           District Court, Dallas County, Texas
PSYCHIATRIC HOSPITAL,                      Trial Court Cause No. DC-18-19165.
Appellant                                  Opinion delivered by Justice
                                           Browning. Justices Molberg and
No. 05-19-01364-CV        V.               Carlyle participating.

OPAL SMITH, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
OPAL SMITH recover her costs of this appeal from appellant UHS OF
TIMBERLAWN, INC. D/B/A TIMBERLAWN PSYCHIATRIC HOSPITAL.


Judgment entered September 4, 2020




                                     –2–